 




EXHIBIT 10.2




STOCK RESTRICTION AGREEMENT

This Stock Restriction Agreement (this “Agreement”) is made and entered into as
of November 16, 2020 (the “Effective Date”) by and between Dolphin
Entertainment, Inc., a Florida corporation (the “Company”), and Dolphin
Entertainment, LLC (“Stockholder”).

R E C I T A L S

WHEREAS, Stockholder is the owner of 50,000 shares of the Company’s Series C
Convertible Preferred Stock (the “Shares”) which are convertible into 18,708,630
shares of the Company’s common stock (“Common Stock”); and

WHEREAS, the parties wish to enter into this agreement to memorialize their
agreement of the forgoing.

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and Stockholder agree as follows.

1.

RESTRICTIONS ON CONVERSION.

(a)

As of the Effective Date, the Stockholder agrees that the conversion of the
Shares into Common Stock shall be prohibited until such time as a majority of
the independent directors of the board of directors of the Company (the
“Independent Directors”) approves a removal of the prohibition.

2.

TERMINATION OF AGREEMENT.

(a)

Termination Upon a Change of Control.  In the event of a Change of Control (as
defined below) then immediately prior to such Change of Control, this agreement
shall terminate and all restrictions on the Shares shall be terminated. As used
in this Agreement, “Change of Control” means (a) any transaction or series of
related transactions resulting in a liquidation, dissolution or winding up of
the Company, (b) a sale of all or substantially all of the assets of the Company
that is followed by a liquidation, dissolution or winding up of the Company, (c)
any sale or exchange of the capital stock of the Company by the stockholders of
the Company in one transaction or a series of transactions which results in more
than fifty percent (50%) of the outstanding voting power of the Company being
acquired by persons or entities other than the Stockholder or William O’Dowd or
(d) any merger or consolidation (each, a “combination transaction”), in which
the Company is a constituent entity or is a party with another entity if, as a
result of such combination transaction, in one transaction or series of related
transactions, the Stockholder or William O’Dowd does not maintain at least a
majority of the total voting power of all voting securities of the surviving
entity (or its parent, if applicable) that are outstanding immediately after the
consummation of such combination transaction.

3.

RESTRICTIONS ON TRANSFERS.  

(a)

Transfer or Encumbrances.  Unless approved by the Independent Directors, any
sale, hypothecation, encumbrance or other transfer of any of the Shares is
strictly prohibited and shall be void.





--------------------------------------------------------------------------------

 




4.

GENERAL PROVISIONS.

(a)

Successors and Assigns, Assignment.  Any assignment of rights and obligations by
any party to this Agreement requires the prior written consent of the other
party hereto.  This Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.

(b)

Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the State of Florida, without giving effect to that body of
laws pertaining to conflict of laws.

(c)

Notices.  Any and all notices required or permitted to be given to a party
pursuant to the provisions of this Agreement will be in writing and will be
effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following:  (a) at the time of personal
delivery, if delivery is in person; (b) one (1) business day after deposit with
an express overnight courier for United States deliveries, or two (2) business
days after such deposit for deliveries outside of the United States; or
(c) three (3) business days after deposit in the United States mail by certified
mail (return receipt requested) for United States deliveries.  All notices for
delivery outside the United States will be sent by express courier.  All notices
not delivered personally will be sent with postage and/or other charges prepaid
and properly addressed to the party to be notified at the address set forth
below the signature lines of this Agreement or at such other address as such
other party may designate by one of the indicated means of notice herein to the
other party hereto.

(d)

Titles and Headings.  The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement.  Unless otherwise specifically stated, all references
herein to “Sections” and “Exhibits” will mean “sections” and “exhibits” to this
Agreement.

(e)

Amendments and Waivers.  This Agreement may be amended only by a written
agreement executed by each of the parties hereto.  No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought.  Any amendment effected in accordance with this Section 4(e) will be
binding upon all parties hereto and each of their respective successors and
assigns.  No delay or failure to require performance of any provision of this
Agreement shall constitute a waiver of that provision as to that or any other
instance.  No waiver granted under this Agreement as to any one provision herein
shall constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

(f)

Severability.  If any provision of this Agreement is determined by any court or
arbitrator of competent jurisdiction to be invalid, illegal or unenforceable in
any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto.  If such clause or provision cannot be
so enforced, such provision shall be stricken from this Agreement and the
remainder of this Agreement shall be enforced as if such invalid, illegal or
unenforceable clause or provision had (to the extent not enforceable) never been
contained in this Agreement.  Notwithstanding the forgoing, if the value of this
Agreement based upon the substantial benefit of the bargain for any party is
materially impaired, which determination as





2







--------------------------------------------------------------------------------

 




made by the presiding court or arbitrator of competent jurisdiction shall be
binding, then both parties agree to substitute such provision(s) through good
faith negotiations.

(g)

Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior understandings and agreements, whether oral
or written, between or among the parties hereto with respect to the specific
subject matter hereof.

(h)

Further Assurances.  The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

(i)

Counterparts; Facsimile Signatures.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered will be
deemed an original, and all of which together shall constitute one and the same
agreement.  This Agreement may be executed and delivered by facsimile and upon
such delivery the facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other party.

[SIGNATURE PAGE FOLLOWS]

















3







--------------------------------------------------------------------------------

 




In Witness Whereof, the parties hereto have executed this Stock Restriction
Agreement as of the date first written above.




STOCKHOLDER:

 

COMPANY:

 

 

 

 

 

DOLPHIN ENTERTAINMENT, LLC

 

DOLPHIN ENTERTAINMENT, INC.

 

 

 

 

 

/s/William O’Dowd

 

By:

/s/Mirta Negrini

By:

William O’Dowd

 

Name:

Mirta Negrini

Title:

Managing Member

 

Title:

Chief Financial Officer




Address:

 

 

Address:

150 Alhambra Circle, Suite 1200,

 

 

 

Coral Gables, FL 33134

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 






























